Citation Nr: 0127588	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  00-13 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice connected pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, Regional Office (RO) that denied the claim at 
issue.  

In August 2001, a videoconference hearing was held before the 
undersigned, who was appointed by the Chairman to conduct 
that hearing.  38 U.S.C.A. § 7107(c), (e) (West Supp. 2001); 
38 C.F.R. § 20.700(e) (2000).  A transcript of the hearing is 
of record.  


REMAND

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

Based on the new statutory changes and review of the record, 
additional development of the evidence should be accomplished 
prior to further consideration of the veteran's claim.  

In the course of his August 2001 hearing before the Board, 
the veteran indicated that he had been receiving ongoing 
treatment for his disabilities at a local VA outpatient 
clinic (OPC) in El Dorado, Arkansas, and that he had last 
been seen in May (2001) for a physical examination.  The most 
recent medical records in the claims file are dated in May 
1999.  VA treatment records are constructively before the 
Secretary, and they should be associated with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Complete copies of the veteran's VA medical records from May 
1999 to the present should be obtained.  

The veteran essentially contends that he is unable to obtain 
or maintain employment due to his service-connected and 
nonservice-connected disabilities.  Although he has 
emphasized the disabling nature of his psychiatric and left 
upper extremity disorders, he has also claimed to have other 
medical disabilities, including hemorrhoids, a right knee 
disorder, tinea cruris, pseudofolliculitis with scarring, a 
low back disorder (April 1998), and flat feet (service 
medical records).  In Roberts v. Derwinski, 2 Vet. App. 387 
(1992), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) held that "[b]efore a 
permanent and total disability evaluation can be awarded, an 
evaluation must be performed under the Schedule for Rating 
Disabilities to determine the percentage impairment caused by 
each disability."  Id. at 390.  Therefore, after all his VA 
treatment records have been obtained, the RO should re-
evaluate each of the veteran's disabilities for nonservice-
connected pension purposes.  If, but only if, it is deemed 
necessary by the RO to conduct further medical examinations 
in order to determine the level of impairment of the 
veteran's disabilities, he should be afforded further 
examinations.  

Secondly, in an August 1999 rating decision, inter alia, the 
RO denied the veteran's claim of entitlement to service 
connection for left ulnar neuropathy.  In June 2000, the 
veteran submitted a VA Form 9 in which he expressed his 
belief that service connection was warranted for a left arm 
condition.  That is sufficient to be considered a formal 
notice of disagreement with the August 1999 decision to deny 
service connection for left ulnar neuropathy.  In a case in 
which a claimant has expressed disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case.  The Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Accordingly, this issue 
will also be a subject of this remand.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should attempt to obtain all 
hospitalization and treatment records 
pertaining to the veteran from the El 
Dorado, Arkansas, VAOPC and any other 
facility identified by the veteran as 
possessing pertinent records from May 
1999.  Any necessary authorizations for 
the release of private medical records 
should be requested from the veteran.  If 
any request for private treatment records 
is unsuccessful, the RO should undertake 
appropriate notification action.  38 
U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103 and 5103A 
(West Supp. 2001) are fully complied with 
and satisfied.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

3.  If, but only if, it is deemed 
necessary by the RO to conduct further 
medical examinations in order to 
determine the level of impairment of the 
veteran's disabilities, such examinations 
should be scheduled.  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  

5.  The RO should then readjudicate the 
veteran's claim of entitlement to a 
permanent and total disability rating for 
nonservice connected pension purposes.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC) as to the issue of entitlement to a 
permanent and total disability rating for 
nonservice connected pension purposes.  An 
appropriate period of time should be 
allowed for response.

6.  With respect to the issue of service 
connection for left ulnar neuropathy, the 
RO must ensure that all notice and 
development requirements mandated by the 
Veterans Claims Assistance Act of 2000 
are satisfied.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§ 3.159).

7.  Thereafter, issue a statement of the 
case with regard to the issue of 
entitlement to service connection for 
left ulnar neuropathy.  Notify the 
veteran of the time limit within which he 
must submit a timely and adequate 
substantive appeal in order to assure 
appellate review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


